                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

WILLIAM JONES,

                       Plaintiff,

       v.                                                      Case No. 18-C-1866

JAY VAN LANEN et al.,

                       Defendants.


                ORDER ADOPTING REPORT AND RECOMMENDATION
                  AND DENYING MOTION ALLOWING USE OF PEN


       Plaintiff William Jones, an inmate incarcerated at Green Bay Correctional Institution and

representing himself, filed a motion for an order allowing him to use a pen for litigation purposes.

Dkt. No. 25.     On March 18, 2019, Magistrate Judge William Duffin filed a Report and

Recommendation that recommended Jones’ motion be denied. Dkt. 34. Jones had until April 1,

2019, to file written objections to all or part of Judge Duffin’s recommendation. To date, Jones has

not filed any objections. Because the recommendation is neither clearly erroneous nor contrary to

law, the court ADOPTS the Report and Recommendation (Dkt. 34) in full and DENIES Jones’

motion for an order allowing use of a pen (Dkt. No. 25). See Fed. R. Civ. P. 72(a) (“A party may

not assign as error a defect in the order not timely objected to.”).

       SO ORDERED this 10th day of April, 2019.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, Chief Judge
                                                       United States District Court
